Citation Nr: 1223424	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-48 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for pneumonia. 

3.  Entitlement to service connection for a respiratory disorder to include pleurisy. 

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1996 to September 1996, from October 2001 to August 2002, from March 2003 to May 2003, and from September 2004 to August 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a respiratory disorder to include pleurisy and entitlement to service connection for vertigo, to include as secondary to service-connected migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2012, before the Board promulgated a decision, the Veteran submitted to the Board a signed, written request to withdraw her appeal as to the issues of entitlement to service connection for bronchitis and entitlement to service connection for pneumonia.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of her substantive appeal on the issue of entitlement to entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal by the appellant of her substantive appeal on the issue of entitlement to entitlement to service connection for pneumonia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2012, the Veteran provided written notice to the Board that she wishes to withdraw her appeal concerning entitlement to service connection for bronchitis and for pneumonia.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The April 2012 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of   the issues noted.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues are dismissed.

ORDER

The claim for service connection for bronchitis is dismissed. 

The claim for service connection for pneumonia is dismissed. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The Veteran seeks service connection for vertigo.  Her service records show treatment for vertigo.  During her hearing before the undersigned, the Veteran testified that she also believed that is vertigo is due to her service-connected migraine headaches.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board must look at the issue on both a direct and secondary service connection basis.  The Veteran has not received VCAA notice as to secondary service connection, thus a notice letter must be sent.  The Veteran is competent to attest to having current vertigo.  However, the Veteran has not been examined by VA to obtain a nexus opinion. 

As to the claim for service connection for a respiratory disorder to include pleurisy, the Veteran was examined in June 2011 and the examiner only addressed asthma and rhinitis.  The examiner stated that she was not able to offer an opinion without resorting to speculation regarding the asthma because her entrance examination did not show a history of asthma, but that subsequently there are records which show the disorder pre-existed service.  The opinion as offered is not adequate.  
In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the United States Court of Appeals for Veterans Claims (Court) has recently directed that: 

In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion. As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. §§ 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant."). An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves and Green, both supra.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). 

It is not evident from the record that the examiner's finding regarding "speculation" in the instant appeal reflected "the limitations of knowledge in the medical community at large and not those of a particular examiner."  Further the Veteran has claimed several current respiratory disorders.  Another examination to determine the diagnosis(es) for any current respiratory disorder(s) and the etiology of any diagnosed is in order.  

Additionally after the issuance of the statement of the case in September 2009, the Veteran underwent VA examinations and VA outpatient treatment records were associated with the file.  A copy of a supplemental statement of the case addressing this evidence, if issued, has not been associated with the claims file.  

The appellant is hereby notified that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCCA notice letter that addresses secondary service connection for vertigo.  Allow her sufficient time for a response. 

2.  Next, schedule the Veteran for a VA pulmonary examination to be performed by a physician to determine etiology of any current respiratory disorder to include pleurisy.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should render diagnoses for all disorders found and opine whether it is at least as likely as not (a 50 percent probability or greater) that any current respiratory disorder is due to or was aggravated by the Veteran's military service.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then schedule the Veteran for a VA examination to evaluate her complaints of vertigo.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion as to the etiology of the Veteran's vertigo complaints to include whether it is at least as likely as not (a 50 percent probability or greater) that her vertigo is due to service or is due to or aggravated by her service connected migraine headaches.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


